 Case 1:20-mi-00042-JPB-AJB Document 7 Filed 05/11/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

In Re Application of IFINEX INC.,
for the Issuance of a Subpoena for the     MISCELLANEOUS FILE
Taking of a Deposition and the
Production of Documents for use in a       NO. 1:20-mi-00042-JPB-AJB
Foreign Proceeding Pursuant to
28 U.S.C. § 1782.
                    SECOND ORDER TO SHOW CAUSE

       This Court’s Local Rules require that a party file “at the time of first

appearance” a certificate of interested persons and a corporate disclosure statement.

LR 3.3, NDGa. This is so that judges and magistrate judges of this Court may

evaluate possible disqualification or recusal. LR 3.3(A), NDGa.

       On April 28, 2020, the Court ordered Applicant to file Rule 3.3 disclosures.

[Doc. 5]. On May 8, 2020, Applicant filed the certificate of interested persons and

corporate disclosure statement that is presently before the Court. [Doc. 6]. In the

disclosure, Applicant lists only itself, its parent company, and its attorneys.

[Id. at 1-2].

       The disclosure does not satisfy Rule 3.3. In addition to requiring the

identification of the parties, any parent corporation, any publicly held corporation

owning at least ten percent of a party’s stock, and each person serving as a lawyer
 Case 1:20-mi-00042-JPB-AJB Document 7 Filed 05/11/20 Page 2 of 3




in the proceeding, Rule 3.3 also requires “[a] complete list of other persons,

associations, firms, partnerships, or corporations having either a financial interest

in or other interest which could be substantially affected by the outcome of this

particular case.” LR 3.3(A)(2), NDGa. Review of the motion to conduct discovery

reveals that myriad other persons and entities absent from the Rule 3.3 disclosure

have interests which could be substantially affected by the outcome of this case.

[See generally Doc. 1]. It is also likely that others not specifically identified in the

motion to conduct discovery but known to Applicant also have interests which

could be substantially affected by the outcome of the case, such as, but not limited

to, Global Trade Solutions AG, Crypto Capital, and Global Trading Solutions, LLC

(including its constituent members).

      Accordingly, it is hereby ORDERED that Applicant SHALL file an

amended certificate of interested persons / corporate disclosure statement within

TEN (10) DAYS of this Order. Failure to timely comply with this Order may result

in sanctions, up to and including dismissal of the action.

      The Clerk is DIRECTED to re-submit this Order to the undersigned for

further consideration if Applicant fails to comply within the specified time.




                                         2
Case 1:20-mi-00042-JPB-AJB Document 7 Filed 05/11/20 Page 3 of 3




    IT IS SO ORDERED AND DIRECTED, this 11th day of May, 2020.




                                 3
